Citation Nr: 0324365	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  94-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased evaluation for a left knee 
disability, status post total knee replacement, 
currently rated as 30 percent disabling.

2.	Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the 
service-connected bilateral knee disability.

3.	Entitlement to service connection for an ankle 
disability, to include as secondary to the service-
connected bilateral knee disability.

4.	Entitlement to service connection for a low back 
disability, to include as secondary to the service-
connected bilateral knee disability.

5.	Entitlement to a total disability rating for 
compensation purposes, due to individual unemployability 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1993 and September 1994 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded by the Board in December 2000 and in August 2002, 
the claim of service connection for right knee disability was 
granted and that matter is no longer in appellate status.  


REMAND

As noted by the Board in its December 2000 remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO did inform the veteran of the provisions of the VCAA 
in the August 2002 Supplemental Statement of the Case.  
However, the veteran has not been told specifically what 
actions he needs to take on his case and what actions the RO 
will take, nor has he been specifically informed what 
evidence would be needed to substantiate his claim.  This 
notification must be provided to the veteran.

The veteran submitted medical evidence in the form of 
statements from Dr. Rivera-Perez dated November 4, 2002 and 
from Dr. Pinero-Pereira dated November 14, 2002.  This 
evidence has not been reviewed by the RO and the veteran has 
not waived RO consideration.  In May 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 
regulations that allowed the Board to develop evidence and 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See, Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F3d 1339 (Fed. Cir. 2003).  Consequently, the 
Board no longer has the authority to decide claims based on 
the new evidence that it obtains without obtaining a waiver 
from the appellant of his or her right to have the new 
evidence initially considered by the RO.  No such waiver is 
of record in this case.  The result is that the RO must 
review the evidence submitted by the veteran and adjudicate 
the claim considering the newly obtained evidence, as well as 
evidence previously of record.  

Additionally, the record refers to April 2002 VA 
examinations.  The reports of these examinations are not of 
record.  The RO must obtain copies of the reports of these 
examinations and include them in the claims folder.

Therefore, this case is remanded for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA are fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.

2.	The RO should obtain copies of the 
reports of the April 2002 VA 
examinations referred to in the August 
2002 Supplemental Statement of the 
Case (SSOC) and associate these 
records with the claims folder.

3.	If the RO determines that the 
examinations from April 2002 are 
inadequate for rating purposes, or 
that there is additional development 
needed, the RO should obtain new 
examinations, and complete all 
development.  Specifically, the RO 
should ensure that the examination 
report of the veteran's left knee 
contains range of motion testing, x-
ray examination if indicated, and an 
opinion as to the functional 
limitation caused by pain in the 
veteran's left knee, including during 
flare-ups.  With respect to the 
examinations for the ankle, low back, 
and psychiatric disability, the RO 
should ensure that the examination 
report addresses whether it is more 
likely, less likely, or as likely as 
not that these disabilities are linked 
to service or that they are secondary 
to the veteran's service connected 
bilateral knee disability.

4.	Thereafter, the RO should readjudicate 
the veteran's claims for an evaluation 
in excess of 30 percent for a left 
knee disability, status post knee 
replacement, service connection for an 
ankle disability, service connection 
for an acquired psychiatric 
disability, service connection for a 
low back disability, and entitlement 
to TDIU, taking into consideration the 
evidence submitted by the veteran 
subsequent to the most recent SSOC.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and provided an appropriate 
period of time for response.  
Thereafter, the case should be 
returned to the Board.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



